Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The amendment filed on August 8, 2022 has been considered and entered.  In this application claims 1-3, 5, 7-9, 11, 13-15, and 17 are pending in which claims 4, 6, 10, 12, 16, and 18 are cancelled and claims 1, 7, and 13 are in independent forms.

Priority
Acknowledgment is made of applicant's claims benefit of continuation of Application No. 17/160,960 filed January 28, 2021 (Now Patent No. 11,301,478) and claims benefit of  Provisional Application No.  63/108,215 filed 10/30/2020. 

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 8/8/2022 have been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

ALLOWANCE
	Claims 1-3, 5, 7-9, 11, 13-15, and 17 are allowed over the prior art of record.

REASON FOR ALLOWANCE
After consideration of applicant’s amendment with amending claim 1, 9, and 16 to recite the limitation of allowable subject matter of claim 4 into claim 1 and recite the limitation of allowable subject matter claim 10 into claim 7 and recite the limitation of allowable subject matter claim 16 into claim 13 and made the claims 1, 7, and 13 allowable over prior art of record.  The prior arts of record fail to anticipate or render obvious the feature “ associating the shared tag to a provider object within  an entity hierarchy, the shared tag associated with the provider object having a first privilege; identifying a first child object of the provider object based on the entity hierarchy; in response a determining that the first child object is tag-unassociated, associating the shared tag with the first child object; associating the shared tag to a consumer object, the shared tag associated with the consumer object having a second privilege; providing the provider object and the first child object to a user of a consumer account based on the shared tag and the first privilege by sharing the provider object and annotations of the provider object;  and providing the consumer object to the user of the consumer account based on the shared tag and the second privilege by allowing the consumer object to be annotated” as recited in claims 1, 7, and 13. The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1, 7, and 13 as a whole.   Consequently, claims 1, 7, and 13 are allowable over prior art of record. The dependent claims 2-3, 5, 8-9, 11, 14-15, and 17 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson United States Patent Publication No. 2010/0057790,
Sims et al. United States Patent No. 8,817,411,
Kauffman et al. United States Patent Publication No. 2012/0030179.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157                                                                                                                                                                                                        
/James Trujillo/Supervisory Patent Examiner, Art Unit 2157